EXPLANATORY NOTE The Registrant is filing this amendment to its Form N-CSRS for the period ended August 31, 2008, originally filed with the Securities and Exchange Commission on November 7, 2008 (Accession Number 0000928816-08-001375). The sole purpose of the amendment is to correct the EDGAR series and class identifier information of the Registrant used in the original filing. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: August 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. John Hancock Intrinsic Value Fund Semiannual Report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs:  Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc.  Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2008 with the same investment held until August 31, 2008. Actual expenses/actual return Account value Expenses paid Ending value during period on 3-1-08 on 8-31-08 ending 8-31-08 1 Class A $ 948.40 $ 6.63 Class B $ 945.00 $ 10.05 Class C $ 945.50 $ 10.06 Class I $ 950.60 $ 4.67 Class R1 $ 947.70 $ 7.12 Class 1 $ 950.60 $ 4.42 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% a nnualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Hypothetical example for comparison purposes Account value Expenses paid Ending value during period on 3-1-08 on 8-31-08 ending 8-31-08 1 Class A $ 1,018.40 $ 6.87 Class B $ 1,014.90 $ 10.41 Class C $ 1,014.90 $ 10.41 Class I $ 1,020.40 $ 4.84 Class R1 $ 1,017.90 $ 7.38 Class 1 $ 1,020.70 $ 4.58 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 1.35%, 2.05%, 2.05%, 0.95%, 1.45% and 0.90% for Class A, Class B, Class C, Class I, Class R1 and Class 1, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - August 31, 2008 (Unaudited) (showing percentage of total net assets) Intrinsic Value Fund Shares or Principal Amount Value COMMON STOCKS - 96.81% Aerospace - 1.61% General Dynamics Corp. 1,700 $ 156,910 Northrop Grumman Corp. 200 13,770 Raytheon Company 400 23,996 Rockwell Collins, Inc. 200 10,518 United Technologies Corp. 1,200 78,708 283,902 Agriculture - 0.20% Archer-Daniels-Midland Company 1,400 35,644 Apparel & Textiles - 0.32% Coach, Inc. * 700 20,293 Jones Apparel Group, Inc. 100 1,986 Liz Claiborne, Inc. 500 8,105 Mohawk Industries, Inc. * 200 13,810 NIKE, Inc., Class B 200 12,122 56,316 Auto Parts - 0.39% AutoZone, Inc. * 180 24,701 BorgWarner, Inc. 100 4,135 Johnson Controls, Inc. 700 21,644 O'Reilly Automotive, Inc. * 400 11,648 TRW Automotive Holdings Corp. * 400 7,672 69,800 Auto Services - 0.24% AutoNation, Inc. * 1,700 19,295 Avis Budget Group, Inc. * 1,800 13,716 Copart, Inc. * 200 8,802 41,813 Automobiles - 0.25% General Motors Corp. (a) 1,700 17,000 PACCAR, Inc. 650 27,989 44,989 Banking - 3.82% Bank of America Corp. 11,355 353,595 BB&T Corp. 1,800 54,000 Comerica, Inc. 800 22,472 Fifth Third Bancorp 1,200 18,936 First Horizon National Corp. 800 8,984 Hudson City Bancorp, Inc. 1,700 31,348 KeyCorp 400 4,804 Marshall & Ilsley Corp. 700 10,780 Popular, Inc. (a) 900 7,335 SunTrust Banks, Inc. 200 8,378 U.S. Bancorp 3,000 95,580 UnionBanCal Corp. 400 29,472 Wachovia Corp. 1,400 22,246 Zions Bancorp 300 8,052 675,982 Biotechnology - 1.21% Amgen, Inc. * 1,500 94,275 Biogen Idec, Inc. * 1,300 66,209 Charles River Laboratories International, Inc. * 200 13,122 Genzyme Corp. * 300 23,490 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Biotechnology (continued) Invitrogen Corp. * 400 $ 16,984 214,080 Broadcasting - 0.07% Discovery Holding Company * 600 12,138 Building Materials & Construction - 0.12% Lennox International, Inc. 300 11,100 Masco Corp. 500 9,530 20,630 Business Services - 0.54% Affiliated Computer Services, Inc., Class A * 100 5,324 FactSet Research Systems, Inc. 200 12,542 Fiserv, Inc. * 700 36,302 Global Payments, Inc. 200 9,642 Hewitt Associates, Inc., Class A * 300 12,063 Manpower, Inc. 200 9,612 URS Corp. * 200 9,592 95,077 Cellular Communications - 0.04% Telephone & Data Systems, Inc. 200 7,680 Chemicals - 0.31% Air Products & Chemicals, Inc. 200 18,370 Dow Chemical Company 300 10,239 FMC Corp. 200 14,708 Sigma-Aldrich Corp. 200 11,352 54,669 Colleges & Universities - 0.08% Career Education Corp. * 800 15,000 Computers & Business Equipment - 2.79% Cisco Systems, Inc. * 9,300 223,665 Dell, Inc. * 2,200 47,806 EMC Corp. * 800 12,224 Hewlett-Packard Company 800 37,536 Ingram Micro, Inc., Class A * 1,000 18,910 International Business Machines Corp. 600 73,038 Juniper Networks, Inc. * 600 15,420 Lexmark International, Inc. * 500 17,985 Tech Data Corp. * 400 13,656 Western Digital Corp. * 1,200 32,712 492,952 Cosmetics & Toiletries - 2.45% Avon Products, Inc. 300 12,849 Colgate-Palmolive Company 600 45,618 Estee Lauder Companies, Inc., Class A 200 9,954 Kimberly-Clark Corp. 600 37,008 Procter & Gamble Company 4,700 327,919 433,348 Crude Petroleum & Natural Gas - 5.08% Apache Corp. 1,690 193,302 Chesapeake Energy Corp. 1,100 53,240 Cimarex Energy Company 300 16,662 Devon Energy Corp. 1,200 122,460 EOG Resources, Inc. 500 52,210 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - August 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Crude Petroleum & Natural Gas (continued) Forest Oil Corp. * 200 $ 11,384 Hess Corp. 700 73,297 Newfield Exploration Company * 200 9,044 Noble Energy, Inc. 200 14,346 Occidental Petroleum Corp. 3,500 277,760 Patterson-UTI Energy, Inc. 900 25,578 Sunoco, Inc. 400 17,752 Unit Corp. * 200 13,546 W&T Offshore, Inc. 200 7,032 Whiting Petroleum Corp. * 100 9,624 897,237 Domestic Oil - 0.08% Encore Aquisition Company * 100 5,156 St. Mary Land & Exploration Company 200 8,444 13,600 Drugs & Health Care - 0.37% Wyeth 1,500 64,920 Educational Services - 0.14% Apollo Group, Inc., Class A * 100 6,368 ITT Educational Services, Inc. * 200 17,782 24,150 Electrical Equipment - 0.05% Emerson Electric Company 200 9,360 Electrical Utilities - 0.08% FirstEnergy Corp. 200 14,528 Electronics - 0.35% L-3 Communications Holdings, Inc. 600 62,364 Financial Services - 3.27% BlackRock, Inc. 200 43,450 Capital One Financial Corp. 400 17,656 Citigroup, Inc. 17,800 338,022 Federal Home Loan Mortgage Corp. 300 1,353 Federal National Mortgage Association 4,500 30,780 Goldman Sachs Group, Inc. 100 16,397 JP Morgan Chase & Company 300 11,547 Knight Capital Group, Inc. * 600 10,344 Leucadia National Corp. 600 27,774 Morgan Stanley 500 20,415 SLM Corp. * 500 8,255 State Street Corp. 100 6,767 Synovus Financial Corp. 1,100 10,120 T. Rowe Price Group, Inc. 200 11,872 Washington Mutual, Inc. 2,700 10,935 Wells Fargo & Company 400 12,108 577,795 Food & Beverages - 4.18% Coca-Cola Enterprises, Inc. 900 15,363 General Mills, Inc. 400 26,472 Kellogg Company 200 10,888 Kraft Foods, Inc., Class A 822 25,901 PepsiAmericas, Inc. 500 11,715 PepsiCo, Inc. 3,900 267,072 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages (continued) The Coca-Cola Company 6,800 $ 354,076 Tyson Foods, Inc., Class A 800 11,616 William Wrigley, Jr. Company 200 15,896 738,999 Gas & Pipeline Utilities - 0.07% Transocean, Inc. * 100 12,720 Healthcare Products - 5.09% Johnson & Johnson 8,600 605,698 Medtronic, Inc. 1,300 70,980 Patterson Companies, Inc. * 300 9,762 Stryker Corp. 800 53,752 Zimmer Holdings, Inc. * 2,200 159,258 899,450 Healthcare Services - 6.23% Cardinal Health, Inc. 1,800 98,964 Coventry Health Care, Inc. * 1,500 52,530 Express Scripts, Inc. * 800 58,728 Health Net, Inc. * 400 11,060 Lincare Holdings, Inc. * 300 9,900 McKesson Corp. 3,000 173,340 Medco Health Solutions, Inc. * 500 23,425 Quest Diagnostics, Inc. 400 21,620 UnitedHealth Group, Inc. 14,834 451,695 WellPoint, Inc. * 3,800 200,602 1,101,864 Holdings Companies/Conglomerates - 1.49% General Electric Company 9,400 264,140 Homebuilders - 0.45% Centex Corp. 600 9,732 D.R. Horton, Inc. 900 11,214 KB Home 300 6,240 Lennar Corp., Class A 700 9,205 M.D.C. Holdings, Inc. 400 16,580 Pulte Homes, Inc. 800 11,608 Toll Brothers, Inc. * 600 14,928 79,507 Hotels & Restaurants - 0.18% McDonald's Corp. 500 31,025 Household Appliances - 0.07% Black & Decker Corp. 200 12,650 Household Products - 0.10% Energizer Holdings, Inc. * 200 16,988 Industrial Machinery - 0.99% AGCO Corp. * 200 12,326 Deere & Company 1,400 98,798 Ingersoll-Rand Company, Ltd., Class A 292 10,784 Kennametal, Inc. 400 14,092 Parker-Hannifin Corp. 600 38,442 174,442 Insurance - 7.61% ACE, Ltd. * 500 26,305 Aetna, Inc. 400 17,256 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - August 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) AFLAC, Inc. 800 $ 45,360 Allstate Corp. 5,300 239,189 American International Group, Inc. 9,600 206,304 Aon Corp. 400 18,996 Arch Capital Group, Ltd. * 200 13,952 Assurant, Inc. 400 23,372 Axis Capital Holdings, Ltd. 300 10,029 Chubb Corp. 2,900 139,229 Everest Re Group, Ltd. 200 16,426 First American Corp. 400 10,108 Hartford Financial Services Group, Inc. 1,100 69,388 HCC Insurance Holdings, Inc. 400 10,072 MBIA, Inc. (a) 1,300 21,086 MetLife, Inc. 400 21,680 MGIC Investment Corp. 800 6,728 Nationwide Financial Services, Inc., Class A 400 20,576 Old Republic International Corp. 1,600 17,488 PartnerRe, Ltd. 100 6,891 Progressive Corp. 3,100 57,257 Protective Life Corp. 400 14,516 SAFECO Corp. 300 20,280 The Travelers Companies, Inc. 4,900 216,384 Torchmark Corp. 500 29,870 Transatlantic Holdings, Inc. 200 12,020 Unum Group 600 15,246 W.R. Berkley Corp. 1,200 28,272 XL Capital, Ltd., Class A 500 10,050 1,344,330 International Oil - 18.60% Anadarko Petroleum Corp. 1,300 80,249 Chevron Corp. 11,400 984,048 ConocoPhillips 8,500 701,335 Exxon Mobil Corp. 17,800 1,424,178 Murphy Oil Corp. 500 39,265 Nabors Industries, Ltd. * 500 17,800 Noble Corp. 200 10,058 Weatherford International, Ltd. * 800 30,864 3,287,797 Internet Content - 0.34% Google, Inc., Class A * 130 60,228 Internet Retail - 0.44% eBay, Inc. * 3,100 77,283 Internet Software - 0.05% VeriSign, Inc. * 300 9,591 Manufacturing - 1.38% 3M Company 900 64,440 Danaher Corp. 1,000 81,570 Harley-Davidson, Inc. 500 19,890 SPX Corp. 100 11,925 Tyco International, Ltd. 1,550 66,464 244,289 Metal & Metal Products - 0.11% Commercial Metals Company 300 7,809 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Metal & Metal Products (continued) Reliance Steel & Aluminum Company 200 $ 11,402 19,211 Mining - 0.10% Newmont Mining Corp. 400 18,040 Office Furnishings & Supplies - 0.03% Office Depot, Inc. * 700 4,928 Petroleum Services - 0.85% Baker Hughes, Inc. 100 8,001 BJ Services Company 1,000 26,850 Helmerich & Payne, Inc. 200 11,424 Valero Energy Corp. 3,000 104,280 150,555 Pharmaceuticals - 5.67% Abbott Laboratories 1,200 68,916 AmerisourceBergen Corp. 1,700 69,717 Bristol-Myers Squibb Company 400 8,536 Eli Lilly & Company 2,100 97,965 Endo Pharmaceutical Holdings, Inc. * 400 9,088 Forest Laboratories, Inc. * 1,600 57,104 Gilead Sciences, Inc. * 1,500 79,020 King Pharmaceuticals, Inc. * 1,400 16,016 Merck & Company, Inc. 1,600 57,072 Pfizer, Inc. 28,200 538,902 1,002,336 Publishing - 0.21% Gannett Company, Inc. 2,100 37,359 Railroads & Equipment - 0.41% Burlington Northern Santa Fe Corp. 230 24,702 CSX Corp. 500 32,340 Norfolk Southern Corp. 200 14,706 71,748 Real Estate - 0.48% Annaly Capital Management, Inc., REIT 1,000 14,960 Boston Properties, Inc., REIT 100 10,247 Equity Residential, REIT 500 21,100 HCP, Inc., REIT 300 10,866 Health Care, Inc., REIT 200 10,374 Public Storage, Inc., REIT 200 17,664 85,211 Retail Grocery - 0.09% SUPERVALU, Inc. 700 16,233 Retail Trade - 10.03% Abercrombie & Fitch Company, Class A 400 20,980 Advance Auto Parts, Inc. 300 12,912 American Eagle Outfitters, Inc. 600 9,030 Bed Bath & Beyond, Inc. * 1,100 33,726 Best Buy Company, Inc. 200 8,954 Costco Wholesale Corp. 800 53,648 CVS Caremark Corp. 900 32,940 Dollar Tree, Inc. * 500 19,180 Family Dollar Stores, Inc. 700 17,444 Home Depot, Inc. 15,100 409,512 Kohl's Corp. * 900 44,253 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - August 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Lowe's Companies, Inc. 7,900 $ 194,656 Staples, Inc. 3,000 72,600 Target Corp. 2,100 111,342 The Gap, Inc. 1,200 23,340 Walgreen Company 3,400 123,862 Wal-Mart Stores, Inc. 9,900 584,793 1,773,172 Semiconductors - 0.27% Cypress Semiconductor Corp. * 400 12,968 Intel Corp. 600 13,722 Lam Research Corp. * 300 11,028 QLogic Corp. * 500 9,340 47,058 Software - 3.50% Citrix Systems, Inc. * 300 9,081 Microsoft Corp. 14,300 390,247 Oracle Corp. * 9,500 208,335 Sybase, Inc. * 300 10,323 617,986 Steel - 0.21% Nucor Corp. 700 36,750 Telecommunications Equipment & Services - 1.28% QUALCOMM, Inc. 4,300 226,394 Telephone - 0.66% AT&T, Inc. 1,427 45,650 Verizon Communications, Inc. 2,000 70,240 115,890 Tobacco - 1.43% Altria Group, Inc. 6,700 140,901 Philip Morris International, Inc. 1,900 102,030 UST, Inc. 200 10,718 253,649 Transportation - 0.06% C.H. Robinson Worldwide, Inc. 200 10,422 Trucking & Freight - 0.29% FedEx Corp. 100 8,282 Ryder Systems, Inc. 100 6,452 United Parcel Service, Inc., Class B 400 25,648 YRC Worldwide, Inc. * 600 10,860 51,242 TOTAL COMMON STOCKS (Cost $19,219,845) $ 17,111,461 SHORT TERM INVESTMENTS - 0.24% John Hancock Cash Investment Trust, 2.5657% (c)(f) $ 42,542 $ 42,542 TOTAL SHORT TERM INVESTMENTS (Cost $42,542) $ 42,542 Intrinsic Value Fund (continued) Shares or Principal Amount Value REPURCHASE AGREEMENTS - 3.17% Repurchase Agreement with State Street Corp. dated 08/29/2008 at 1.70% to be repurchased at $561,106 on 09/02/2008, collateralized by $565,000 Federal National Mortgage Association, 3.375% due 03/05/2010 (valued at $574,775, including interest) $ 561,000 $ 561,000 TOTAL REPURCHASE AGREEMENTS (Cost $561,000) $ 561,000 Total Investments (Intrinsic Value Fund) (Cost $19,823,387) - 100.22% $ 17,715,003 Liabilities in Excess of Other Assets - (0.22)% (39,248 ) TOTAL NET ASSETS - 100.00% $ 17,675,755 Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the Fund, the adviser and/or subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 4  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $19,874,332. Net unrealized depreciation aggregated $2,159,329, of which $788,997 related to appreciated investment securities and $2,948,326 related to depreciated investment securities. The Fund had the following financial futures contracts open on August 31, 2008: NUMBER OF OPEN CONTRACTS CONTRACTS POSITION EXPIRATION UNREALIZED APPRECIATION S&P Mini 500 Index Futures 5 Long Sep 2008 $6,173 John Hancock Funds III Intrinsic Value Fund Statements of Assets and Liabilities  August 31, 2008 (Unaudited)) 1 Assets Investments in unaffiliated issuers, at value (Cost $19,780,845) including $41,708 of securities loaned (Note 2) $ 17,672,461 Investments in affiliated issuers, at value (Cost $42,542) 42,542 Total investments, at value (Cost Cash 186 Cash collateral at broker for futures contracts 21,600 Receivable for fund shares sold 572 Dividends and interest receivable 47,003 Other assets 33,745 Total assets Liabilities Payable for fund shares repurchased 16,314 Payable upon return of securities loaned (Note 2) 42,542 Payable for futures variation margin 3,875 Payable to affiliates Fund administration fees 133 Transfer agent fees 4,105 Trustees fees 935 Distribution and service fees 189 Investment management fees 2,489 Other payables and accrued expenses 71,772 Total liabilities Net assets Capital paid-in $ 20,862,305 Undistributed net investment income 106,050 Accumulated undistributed net realized loss on investments and futures contracts (1,190,389) Net unrealized depreciation on investments and futures (2,102,211) Net assets $ Net asset value per share The Funds have an unlimited number of shares authorized with no par value. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A Net assets $ 16,757,558 Shares outstanding 970,909 Net asset value and redemption price per share $ 17.26 Class B 1 Net assets $ 235,167 Shares outstanding 13,687 Net asset value and offering price per share $ 17.18 Class C 1 Net assets $ 353,915 Shares outstanding 20,589 Net asset value and offering price per share $ 17.19 Class I Net assets $ 129,042 Shares outstanding 7,456 Net asset value, offering price and redemption price per share $ 17.31 Class R1 See notes to financial statements Net assets $ 103,572 Shares outstanding 6,017 Net asset value, offering price and redemption price per share $ 17.21 Class 1 Net assets $ 96,501 Shares outstanding 5,575 Net asset value, offering price and redemption price per share $ 17.31 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $ 18.17 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements John Hancock Funds III Intrinsic Value Fund Statements of Operations  August 31, 2008 (Unaudited) 1 Investment income Dividends $ 200,382 Interest 5,178 Income from affiliated issuers 302 Securities lending 184 Less foreign taxes withheld (14) Total investment income Expenses Investment management fees (Note 3) 71,852 Distribution and service fees (Note 3) 29,714 Transfer agent fees (Note 3) 7,748 Blue sky fees (Note 3) 37,282 Fund administration fees (Note 3) 1,061 Audit and legal fees 19,693 Printing and postage fees (Note 3) 4,762 Custodian fees 12,636 Trustees' fees (Note 3) 1,275 Registration and filing fees 7,273 Miscellaneous 158 Total expenses Less expense reductions (Note 3) (67,216) Transfer agent credits (Note 3) (20) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized loss on Investments in unaffiliated issuers (700,097) Futures contracts (25,881) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers (348,461) Futures contracts 17,926 Net realized and unrealized gain (loss) Decrease in net assets from operations $ 1 Semiannual period from 3-1-08 to 8-31-08. See notes to financial statements John Hancock Funds III Intrinsic Value Fund Statements of Changes in Net Assets Year ended Period ended 2-29-08 8-31-08 1 Increase (decrease) in net assets From operations Net investment income $ 216,099 $ 79,814 Net realized gain (loss) 617,049 (725,978) Change in net unrealized appreciation (depreciation) (3,490,770) (330,535) Decrease in net assets resulting from operations Distributions to shareholders From net investment income Class A (224,181)  Class B (1,449)  Class C (2,335)  Class I (2,359)  Class R1 (1,273)  Class 1 (1,843)  From net realized gain Class A (1,330,407)  Class B (23,393)  Class C (37,862)  Class I (10,289)  Class R1 (8,307)  Class 1 (7,782)  Total distributions  From Fund share transactions (Note 5) Total increase decrease Net assets Beginning of period 20,311,230 18,602,629 End of period $ $ Undistributed net investment income $ $ 1 Semiannual period from 3-1-08 to 8-31-08. Unaudited. See notes to financial statements Intrinsic Value Fund Financial Highlights Class A Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.18 0.24 0.08 Net realized and unrealized gain (loss) on investments 2.85 (2.93) (1.02) Total from investment operations Less distributions From net investment income (0.13) (0.26) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) $19 $18 $17 Ratios (as a percentage of average net assets): Expenses before reductions 1.94 7 1.89 1.75 7 Expenses net of fee waivers 1.34 7 1.35 1.35 7 Expenses net of all fee waivers and credits 1.34 7 1.35 1.35 7 Net investment income 1.13 7 1.05 0.89 7 Portfolio turnover (%) 32 72 27 1 Class A shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Annualized. Intrinsic Value Fund Financial Highlights Class B Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.07 0.08 0.02 Net realized and unrealized gain (loss) on investments 2.85 (2.92) (1.02) Total from investment operations Less distributions From net investment income (0.06) (0.09) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) - 7 - 7 - 7 Ratios (as a percentage of average net assets): Expenses before reductions 9.00 8 6.13 7.82 8 Expenses net of fee waivers 2.04 8 2.06 2.05 8 Expenses net of all fee waivers and credits 2.04 8 2.05 2.05 8 Net investment income 0.42 8 0.35 0.18 8 Portfolio turnover (%) 32 72 27 1 Class B shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Less than $500,000. 8 Annualized. Intrinsic Value Fund Financial Highlights Class C Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.06 0.08 0.02 Net realized and unrealized gain (loss) on investments 2.86 (2.92) (1.01) Total from investment operations Less distributions From net investment income (0.06) (0.09) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) - 7 - 7 - 7 Ratios (as a percentage of average net assets): Expenses before reductions 10.08 8 6.21 6.33 8 Expenses net of fee waivers 2.04 8 2.06 2.05 8 Expenses net of all fee waivers and credits 2.04 8 2.05 2.05 8 Net investment income 0.37 8 0.36 0.18 8 Portfolio turnover (%) 32 72 27 1 Class C shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Less than $500,000. 8 Annualized. Intrinsic Value Fund Financial Highlights Class I Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.24 0.32 0.12 Net realized and unrealized gain (loss) on investments 2.86 (2.93) (1.02) Total from investment operations Less distributions From net investment income (0.18) (0.35) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) - 7 - 7 - 7 Ratios (as a percentage of average net assets): Expenses before reductions 17.60 8 13.79 12.49 8 Expenses net of fee waivers 0.95 8 0.95 0.95 8 Expenses net of all fee waivers and credits 0.95 8 0.95 0.95 8 Net investment income 1.53 8 1.45 1.29 8 Portfolio turnover (%) 32 72 27 1 Class I shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Less than $500,000. 8 Annualized. Intrinsic Value Fund Financial Highlights Class R1 Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.12 0.21 0.07 Net realized and unrealized gain (loss) on investments 2.85 (2.92) (1.02) Total from investment operations Less distributions From net investment income (0.12) (0.23) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) - 7 - 7 - 7 Ratios (as a percentage of average net assets): Expenses before reductions 20.85 8 15.27 16.61 8 Expenses net of fee waivers 1.69 8 1.45 1.45 8 Expenses net of all fee waivers and credits 1.69 8 1.45 1.45 8 Net investment income 0.78 8 0.95 0.79 8 Portfolio turnover (%) 32 72 27 1 Class R1 shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Less than $500,000. 8 Annualized. Intrinsic Value Fund Financial Highlights Class 1 Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.25 0.34 0.12 Net realized and unrealized gain (loss) on investments 2.85 (2.94) (1.02) Total from investment operations Less distributions From net investment income (0.18) (0.36) - From net realized gain (0.22) (1.53) - - Net asset value, end of period Total return (%) 4,5 6 6 Ratios and supplemental data Net assets, end of period (in millions) - 7 - 7 - 7 Ratios (as a percentage of average net assets): Expenses before reductions 1.44 8 1.47 1.32 8 Expenses net of fee waivers 0.90 8 0.90 0.90 8 Expenses net of all fee waivers and credits 0.90 8 0.90 0.90 8 Net investment income 1.58 8 1.50 1.34 8 Portfolio turnover (%) 32 72 27 1 Class 1 shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Assumes dividend reinvestment. 6 Not annualized. 7 Less than $500,000. 8 Annualized. Note 1 Organization John Hancock Intrinsic Value Fund (the Fund) is a non-diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek long-term capital growth. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1 and Class 1 shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1 shares are available only to certain retirement plans. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C, Class I, Class R1 and Class 1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of August 31, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $17,154,003 $6,173 Level 2  Other Significant Observable Inputs 561,000 - Level 3  Significant Unobservable Inputs - - Total $17,715,003 $6,173 * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Realized gains and losses from investment transactions are recorded on an identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, and transfer agent fees for Class A, Class B, Class C, Class I, Class R1 and Class 1 shares are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. Expenses The majority of expenses are directly identifiable to an individual fund. Trust expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Line of credit The Fund has entered into an agreement which enables them to participate in a $150 million unsecured committed line of credit with State Street Corporation. Borrowings will be made solely to temporarily finance the repurchase of capital shares. Interest is charged to the Fund based on its borrowings at a rate per annum equal to the Federal Funds rate plus 0.50% . In addition, a commitment fee of 0.05% per annum, payable at the end of each calendar quarter, based on the average daily-unused portion of the line of credit, is charged to the Fund on a prorated basis based on average net assets. For the period ended August 31, 2008, there were no significant borrowings under the line of credit. Pursuant to the custodian agreement, the Custodian may, in its discretion, advance funds to the Fund to make properly authorized payments. When such payments result in an overdraft, the Fund is obligated to repay the Custodian for any overdraft, including any costs or expenses associated with the overdraft. The Custodian has a lien and security interest in any Fund property to the extent of any overdraft. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Net capital losses of $425,219 that are attributable to security transactions incurred after October 31, 2007, are treated as arising on March 1, 2008, the first day of the Funds next taxable year. The Fund has adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes , an interpretation of FASB Statement 109 (FIN 48), at the beginning of the Fund's fiscal year. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The implementation of FIN 48 did not have a material impact on the Fund's financial statements. Each of the Funds federal tax returns for the prior three years remain subject to examination by the Internal Revenue Service. New accounting pronouncements In March 2008, FASB No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities , an amendment of FASB Statement No. 133 (FAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. FAS 161 amends and expands the disclosure requirements of FAS 133 in order to provide financial statement users an understanding of a companys use of derivative instruments, how derivative instruments are accounted for under FAS 133 and related interpretations and how these instruments affect a companys financial position, performance, and cash flows. FAS 161 requires companies to disclose information detailing the objectives and strategies for using derivative instruments, the level of derivative activity entered into by the company, and any credit risk-related contingent features of the agreements. Management is currently evaluating the adoption of FAS 161 on the Funds financial statement disclosures. Distribution of income and gains The Fund generally declares dividends and pays dividends annually. Capital gains, if any, are distributed annually. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. During the year ended February 29, 2008, the tax character of distributions paid was as follows: ordinary income $1,019,233 and long-term capital gain $632,247. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 3 Investment advisory and other agreements The Trust has entered into an Investment Advisory Agreement with the Adviser. The Adviser is responsible for managing the corporate and business affairs of the Trust and for selecting and compensating subadvisers to handle the investment of the assets of the Fund, subject to the supervision of the Trusts Board of Trustees. As compensation for its services, the Adviser receives an advisory fee from the Trust. Under the Advisory Agreement, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.78% of the first $500,000,000 of the Funds aggregate daily net assets; (b) 0.76% of the next $500,000,000 of the Funds aggregate daily net assets; (c) 0.75% of the Funds next $1,500,000,000 of the Funds aggregate daily net assets; and (d) 0.74% of the Funds aggregate daily net assets in excess of $2,500,000,000. Aggregate net assets include the net assets of the Fund and Intrinsic Value Trust, a series of John Hancock Trust. The Adviser has a subadvisory agreement with Grantham, Mayo, Van Otterloo & Co. LLC. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the period ended August 31, 2008, were equivalent to an annual effective rate of 0.78% of the Funds average daily net assets. The Adviser has contractually agreed to reimburse or limit certain Fund level expenses to 0.08% of the Funds average annual net assets which are allocated pro rata to all share classes. This agreement excludes taxes, portfolio brokerage commissions, interest, advisory fees, Rule 12b-1 fees, transfer agency fees, blue sky fees, printing and postage and litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business. In addition, fees incurred under any agreement or plans of the Fund dealing with services for the shareholders and others with beneficial interest in shares of the Fund, are excluded. In addition, the Adviser has agreed to reimburse or limit certain expenses for each share class. This agreement excludes taxes, portfolio brokerage commissions, interest and litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business. In addition, fees incurred under any agreement or plans of the Fund dealing with services for the shareholders and others with beneficial interest in shares of the Fund, are excluded. The reimbursements and limits are such that these expenses will not exceed 1.35% for Class A shares, 2.05% for Class B, 2.05% for Class C, 0.95% for Class I, 1.45% for Class R1 and 0.90% for Class 1. Accordingly, the expense reductions or reimbursements related to this agreement were $35,061, $7,992, $8,119, $7,711, $8,082 and $210 for Class A, Class B, Class C, Class I, Class R1 and Class 1, respectively for the period ended August 31, 2008. The expense reimbursements and limits will continue in effect until December 31, 2008 and thereafter until terminated by the Adviser on notice to the Trust. Pursuant to the Advisory Agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services of the Fund, including the preparation of all tax returns, annual, semiannual and periodic reports to shareholders and the preparation of all regulatory reports. These expenses are allocated based on the relative share of net assets of each class at the time the expense was incurred. The fund administration fees incurred for the period ended August 31, 2008, were $1,061 with an annual effective rate of 0.01% of the Funds average daily net assets. The Trust has a Distribution Agreement with the Distributor. The Fund has adopted Distribution Plans with respect to Class A, Class B, Class C, Class R1 and Class 1, pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to the Distributor at an annual rate not to exceed 0.30%, 1.00%, 1.00%, 0.50% and 0.05% of average daily net asset value of Class A, Class B, Class C, Class R1 and Class 1, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. In addition, the Fund has also adopted a Service Plan for Class R1 shares. Under the Service Plan, the Fund may pay up to 0.25% of Class R1 average daily net asset value for certain other services. There were no Service Plan fees incurred for the period ended August 31, 2008. Class A shares are assessed up-front sales charges. During the period ended August 31, 2008, the Distributor received net up-front sales charges of $3,365 with regard to sales of Class A shares. Of this amount, $562 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $2,698 was paid as sales commissions to unrelated broker-dealers and $105 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer, an indirect subsidiary of MFC. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to the Distributor and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended August 31, 2008, CDSCs received by JH Funds amounted to $85 for Class C shares. There were no CDSCs received for Class B shares. The Fund has a Transfer Agency Agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of MFC. For Class A, Class B, Class C, Class I and Class R1 shares, the Fund pays a monthly transfer agent fee at an annual rate of 0.05% of each class average daily net assets, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses. Expenses not directly attributable to a particular class of shares are aggregated and allocated to each class on the basis of its relative net asset value. The Fund pays a monthly fee which is based on an annual rate of $16.50 for each Class A, Class B, Class C, Class I and Class R1 shareholder accounts. Signature Services has agreed to limit the transfer agent fees so that such fees do not exceed 0.20% annually of Class A, Class B, Class C, Class I and Class R1 share average daily net assets. This agreement is effective until December 31, 2008. Signature Services reserves the right to terminate this limitation in the future. There were no transfer agent fee reductions for Class A, Class B, Class C, Class I and Class R1 shares, respectively, during the period ended August 31, 2008. In addition, Signature Services has voluntarily agreed to further limit transfer agent fees for Class R1 shares so that such fees do not exceed 0.05% annually of each classs average daily net assets. For the period ended August 31, 2008, the transfer agent fees reductions for Class R1 were $41. The Fund receives earnings credits from its transfer agent as a result of uninvested cash balances. These credits are used to reduce a portion of the Funds transfer agent fees and out-of-pocket expenses. During the period ended August 31, 2008, the Funds transfer agent fees and out-of-pocket expenses were reduced by $20 for transfer agent credits earned. Class level expenses including the allocation of the transfer agent fees for the period ended August 31, 2008, were as follows: Distribution and Transfer Printing and Share class service fees agent fees Blue sky fees postage fees Class A $26,140 $6,984 $7,440 $4,364 Class B 1,384 280 7,331 122 Class C 1,897 383 7,267 117 Class I - 33 7,430 55 Class R1 268 68 7,814 87 Class 1 25 - - 17 Total Note 4 Trustees Fees The Trust compensates each Trustee who is not an employee of the Adviser or its affiliates. Total Trustees expenses are allocated to the Fund based on its average daily net asset value. Note 5 Fund share transactions The listing illustrates the number of Fund shares sold, reinvested and repurchased during the year ended February 28, 2007, and the period ended August 31, 2008, along with the corresponding dollar value: Year ended Period ended 2-29-08 8-31-08 1 Shares Amount Shares Amount Class A shares Sold 133,987 $ 2,940,726 52,388 $ 935,216 Distributions reinvested 76,470 1,516,395   Repurchased (92,564) (2,053,477) (45,974) (808,743) Net increase 117,893 $ 2,403,644 6,414 $ 126,473 Class B shares Sold 5,662 $ 132,547 2,042 $ 36,002 Distributions reinvested 1,131 22,436   Repurchased (11,519) (264,243) (4,297) (74,637) Net decrease (4,726) $ (109,260) (2,255) $ (38,635) Class C shares Sold 16,074 $ 359,010 3,031 $ 54,947 Distributions reinvested 1,822 36,151   Repurchased (7,825) (155,541) (5,186) (94,810) Net increase (decrease) 10,071 $ 239,620 (2,155) $ (39,863) Class I shares Sold 1,135 $ 26,925 60 $ 1,050 Distributions reinvested 638 12,648   Repurchased (22) (500)   Net increase 1,751 $ 39,073 60 $ 1,050 Class R1 shares Sold 407 $ 8,923 49 $ 800 Distributions reinvested 484 9,580   Repurchased (32) (704)   Net increase 859 $ 17,799 49 $ 800 Class 1 shares Distributions reinvested 485 9,625   Net increase 485 $ 9,625  $  Net increase 126,333 $ 2,600,501 2,113 $ 49,825 1 Semiannual period from 3-1-08 to 8-31-08. Unaudited. The Adviser and other affiliates of John Hancock USA owned 802,790, 5,571, 5,529 and 5,575 shares of beneficial interest of Class A, Class I, Class R1 and Class 1, respectively, on August 31, 2008. Note 6 Purchase and sale of securities Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended August 31, 2008, aggregated $4,997,546 and $4,791,360, respectively. Note 7 Subsequent event On September 8, 2008, the Board of Trustees of the Fund approved the proposed liquidation of the Fund. The liquidation occurred on October 24, 2008. INSERT TO SHAREHOLDER REPORTS Board Consideration of and Continuation of Investment Advisory Agreement and Sub-Advisory Agreement: John Hancock Intrinsic Value Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Funds III (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Investment Management Services, LLC (the Adviser) and (ii) the investment sub-advisory agreement (the Sub-Advisory Agreement) with Grantham, Mayo, Van Otterloo & Co. LLC (the Sub-Adviser) for the John Hancock Intrinsic Value Fund (the Fund). The Advisory Agreement and the Sub-Advisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 5-6 and June 9-10, 2008, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Sub-Adviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and its Independent Trustees, reviewed a broad range of information requested for this purpose. This information included: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group). The funds within each Category and Peer Group were selected by Morningstar Inc. (Morningstar), an independent provider of investment company data. Data covered the period since the Funds inception through December 31, 2007, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Sub-Adviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Sub-Advisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Sub-Advisers compliance department, (vii) the background and experience of senior management and investment professionals, and 1 (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Sub-Adviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. The Board principally considered data on performance and other information provided by Morningstar as of December 31, 2007. The Board also considered updated performance information provided to it by the Adviser or Sub-Adviser at its May and June 2008 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, Extent and Quality of Services The Board considered the ability of the Adviser and the Sub-Adviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Sub-Adviser. The Board considered the Advisers execution of its oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Sub-Adviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Sub-Adviser supported renewal of the Advisory Agreements. Fund Performance The Board noted that the Fund had less than two full years of operational history, and considered the performance results for the Fund since its inception through December 31, 2007. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. The Board reviewed with representatives of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance was lower than the performance of the Category and Peer Group medians, and its benchmark index, the Russell 1000 Value Index, over the 1-year period. The Adviser discussed its plans with respect to the Fund. The Board recognized the short operational history of the Fund and indicated its intent to continue to monitor the Funds performance trends. 2 Investment Advisory Fee and Sub-Advisory Fee Rates and Expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was not appreciably higher than the median rates of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Gross Expense Ratio) and total operating expense ratio after taking the fee waiver arrangement applicable to the Advisory Agreement Rate into account (Net Expense Ratio). The Board received and considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group and Category medians. The Board noted that the Funds Gross Expense Ratio was higher than the Peer Group and Category medians. The Board also noted that the Funds Net Expense Ratio was higher than the Category median, but lower than the Peer Group median. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds expenses and overall plans to improve performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment sub-advisory fee rate (the Sub-Advisory Agreement Rate) payable by the Adviser to the Sub-Adviser for investment sub-advisory services. The Board concluded that the Sub-Advisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. The Board did not consider profitability information with respect to the Sub-Adviser, which is not affiliated with the Adviser. The Board considered that the Sub-Advisory Agreement Rate paid to the Sub-Adviser had been negotiated by the Adviser on an arms length basis and that the Sub-Advisers separate profitability from its relationship with the Fund was not a material factor in determining whether to renew the agreement. 3 Economies of Scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information About Services to Other Clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Sub-Adviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Sub-Advisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Sub-Adviser, respectively, after giving effect to differences in services. Other Benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates and the Sub-Adviser as a result of their relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser and Sub-Adviser with the Fund and benefits potentially derived from an increase in business as a result of their relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Sub-Advisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other Factors and Broader Review As discussed above, the Board reviewed detailed materials received from the Adviser and Sub-Adviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the 4 continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 5 A look at performance For the periods ended August 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 6-12-06 17.04   5.31 2.74 17.04   11.44 B 6-12-06 17.43   5.02 2.99 17.43   10.85 C 6-12-06 14.13   3.77 1.01 14.13   8.20 I 1 6-12-06 12.29   2.71 2.59 12.29   5.94 R1 1 6-12-06 12.67   3.29 2.30 12.67   7.18 1 1 6-12-06 12.29   2.68 2.59 12.29   5.87 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1 and Class 1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until June 30, 2009. The net expenses are as follows: Class A  1.39%, Class B  2.09%, Class C 2.09%, Class I  0.99%, Class R1  1.49%, Class 1  0.94%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  2.04%, Class B 6.82%, Class C  3.88%, Class I  8.80%, Class R1  15.22%, Class 1  1.62%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. Performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. 6 Value Opportunities Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Value Opportunities Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Russell 2500 Value Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-12-06 $9,175 $8,915 $10,260 C 2 6-12-06 9,180 9,180 10,260 I 3 6-12-06 9,406 9,406 10,260 R1 3 6-12-06 9,282 9,282 10,260 1 3 6-12-06 9,413 9,413 10,260 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1 and Class 1 shares, respectively, as of August 31, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2500 Value Index is an unmanaged index containing those securities in the Russell 2500 Index with a less-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Semiannual report | Value Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2008 with the same investment held until August 31, 2008. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,023.50 $7.09 Class B 1,000.00 1,020.10 10.64 Class C 1,000.00 1,020.10 10.64 Class I 1,000.00 1,025.90 5.06 Class R1 1,000.00 1,023.00 7.60 Class 1 1,000.00 1,025.90 4.80 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Value Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2008, with the same investment held until August 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 3-1-08 on 8-31-08 period ended 8-31-08 1 Class A $1,000.00 $1,018.20 $7.07 Class B 1,000.00 1,014.70 10.61 Class C 1,000.00 1,014.70 10.61 Class I 1,000.00 1,020.20 5.04 Class R1 1,000.00 1,017.70 7.58 Class 1 1,000.00 1,020.50 4.79 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.39%, 2.09%, 2.09%, 0.99%, 1.49% and 0.94% for Class A, Class B, Class C, Class I, Class R1 and Class 1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 (to reflect the one-half year period). Semiannual report | Value Opportunities Fund 9 Portfolio summary Top 10 holdings 1 Patterson-UTI Energy, Inc. 1.4% Lexmark International, Inc. 1.0% Philadelphia Consolidated Sigma-Aldrich Corp. 1.0% Holding Corp. 1.4% Tech Data Corp. 1.0% Ingram Micro, Inc. 1.2% King Pharmaceuticals, Inc. 1.0% Cimarex Energy Company 1.1% Transatlantic Holdings, Inc. 1.0% Annaly Capital Management, Inc. 1.1% Sector distribution Financial 29% Short-term Securities 7% Consumer, Cyclical 18% Technology 5% Consumer, Non-cyclical 16% Basic Materials 5% Industrial 9% Utilities 2% Energy 8% Communications 1% 1 As a percentage of net assets on August 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 8-31-08 (unaudited) This schedule is divided into three main categories: common stocks, short-term investments and repurchase agreements. Common stocks are further broken down by industry group. Repurchase agreements, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 95.95% (Cost $18,685,452) Aerospace 0.54% Alliant Techsystems, Inc. * 600 63,138 Curtiss-Wright Corp. 100 5,387 Teledyne Technologies, Inc. * 500 31,165 Agriculture 0.25% Fresh Del Monte Produce, Inc. * 2,000 46,420 Air Travel 0.22% SkyWest, Inc. 2,400 41,016 Apparel & Textiles 2.04% Cintas Corp. 2,300 70,840 Columbia Sportswear Company 1,200 48,468 Jones Apparel Group, Inc. 4,000 79,440 K-Swiss, Inc., Class A 1,300 22,295 Liz Claiborne, Inc. 5,000 81,050 Oxford Industries, Inc. 900 20,565 Timberland Company, Class A * 1,600 26,976 Wolverine World Wide, Inc. 900 23,697 Auto Parts 1.52% ArvinMeritor, Inc. 900 13,509 Autoliv, Inc. 2,100 80,619 BorgWarner, Inc. 1,700 70,295 OReilly Automotive, Inc. * 2,500 72,800 TRW Automotive Holdings Corp. * 2,200 42,196 Auto Services 1.36% AutoNation, Inc. * (a) 13,800 156,630 Copart, Inc. * 2,100 92,421 Automobiles 1.04% Asbury Automotive Group, Inc. 3,800 46,132 Group 1 Automotive, Inc. 2,100 44,436 Penske Auto Group, Inc. 7,500 99,375 See notes to financial statements Semiannual report | Value Opportunities Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Banking 10.40% AMCORE Financial, Inc. 823 7,236 Anchor BanCorp Wisconsin, Inc. 2,400 18,432 Associated Banc Corp. 6,100 106,750 Astoria Financial Corp. 2,800 61,180 BancFirst Corp. 200 9,628 BancorpSouth, Inc. 2,500 57,550 Bank Mutual Corp. 1,100 13,255 Bank of Hawaii Corp. 1,000 52,880 BOK Financial Corp. 700 30,492 Cathay General Bancorp, Inc. 2,400 46,464 Central Pacific Financial Corp. 1,700 20,230 Chemical Financial Corp. (a) 1,200 34,596 City National Corp. 2,000 98,980 Commerce Bancshares, Inc. 2,364 106,380 Community Bank Systems, Inc. 1,800 40,680 Cullen Frost Bankers, Inc. 400 22,272 Dime Community Bancorp, Inc. 1,500 24,630 East West Bancorp, Inc. (a) 1,400 17,458 F.N.B. Corp. 600 7,038 First Niagara Financial Group, Inc. 1,600 23,936 FirstMerit Corp. 4,700 95,128 Flagstar Bancorp, Inc. (a) 1,000 4,430 Flushing Financial Corp. 1,300 22,607 Hancock Holding Company 800 39,240 Hanmi Financial Corp. 2,700 13,797 International Bancshares Corp. 3,840 99,226 Nara Bancorp, Inc. 900 9,855 New York Community Bancorp, Inc. 1,600 26,384 Northwest Bancorp, Inc. 900 24,966 Old National Bancorp 2,900 50,547 Oriental Financial Group, Inc. 1,700 29,376 Pacific Capital Bancorp (a) 900 13,239 Park National Corp. (a) 700 42,910 Popular, Inc. (a) 12,200 99,430 PrivateBancorp, Inc. 400 12,256 Provident Bankshares Corp. (a) 2,100 16,254 Provident Financial Services, Inc. 1,300 19,825 S & T Bancorp, Inc. 1,400 46,984 SVB Financial Group * 300 16,815 TCF Financial Corp. 7,200 113,400 Trustmark Corp. 3,100 59,489 United Bankshares, Inc. 800 20,600 Washington Federal, Inc. 1,400 24,122 Webster Financial Corp. 1,000 21,320 WestAmerica Bancorp 1,100 56,320 See notes to financial statements 12 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Banking (continued) Whitney Holding Corp. 2,100 $45,465 Wilmington Trust Corp. 2,400 56,328 Wilshire Bancorp, Inc. 800 10,856 Zions Bancorp 600 16,104 Biotechnology 1.42% Bio-Rad Laboratories, Inc., Class A * 400 43,040 Charles River Laboratories International, Inc. * 900 59,049 Invitrogen Corp. * 2,500 106,150 Pharmanet Development Group, Inc. * 800 20,880 Techne Corp. * 400 30,868 Building Materials & Construction 0.06% Lennox International, Inc. 300 11,100 Business Services 4.07% Affiliated Computer Services, Inc., Class A * 1,600 85,184 Convergys Corp. * 2,800 41,300 Core-Mark Holding Company, Inc. * 900 26,550 CSG Systems International, Inc. * 1,100 20,790 Deluxe Corp. 3,300 54,483 Ennis Business Forms, Inc. 600 9,906 FactSet Research Systems, Inc. 500 31,355 Global Payments, Inc. 1,600 77,136 Harte-Hanks, Inc. 1,000 12,350 Hewitt Associates, Inc., Class A * 300 12,063 Insight Enterprises, Inc. * 3,300 54,912 Kelly Services, Inc., Class A 2,800 54,152 Manpower, Inc. 1,200 57,672 MAXIMUS, Inc. 700 25,900 Pre-Paid Legal Services, Inc. * (a) 400 17,856 Resources Connection, Inc. * 900 21,762 SAIC, Inc. * 1,100 22,055 SRA International, Inc., Class A * 800 18,784 SYNNEX Corp. * 2,100 48,279 Total Systems Services, Inc. 1,300 25,896 Volt Information Sciences, Inc. * 800 11,216 Watson Wyatt Worldwide, Inc., Class A 300 17,577 Cellular Communications 0.16% Brightpoint, Inc. * 1,100 9,471 Syniverse Holdings, Inc. * 500 8,295 Telephone & Data Systems, Inc. 300 11,520 Chemicals 3.28% Arch Chemicals, Inc. 300 11,010 Celanese Corp., Series A 700 26,992 Cytec Industries, Inc. 600 30,480 Eastman Chemical Company 500 30,160 See notes to financial statements Semiannual report | Value Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Chemicals (continued) FMC Corp. 2,100 $154,434 Lubrizol Corp. 900 47,691 Newmarket Corp. 600 40,764 Olin Corp. 400 10,764 PolyOne Corp. * 3,200 26,272 Sensient Technologies Corp. 600 17,526 Sigma-Aldrich Corp. 3,200 181,632 Stepan Company 400 23,532 Colleges & Universities 0.31% Career Education Corp. * 2,900 54,375 Corinthian Colleges, Inc. * 200 2,654 Commercial Services 0.06% CBIZ, Inc. * 1,300 11,050 Computers & Business Equipment 4.30% Benchmark Electronics, Inc. * 700 11,543 CACI International, Inc., Class A * 300 15,195 Diebold, Inc. 500 19,825 Ingram Micro, Inc., Class A * 11,400 215,574 Lexmark International, Inc. * 5,200 187,044 Plexus Corp. * 900 25,227 Tech Data Corp. * 5,300 180,942 Western Digital Corp. * 4,900 133,574 Construction & Mining Equipment 0.12% Rowan Companies, Inc. 600 22,164 Construction Materials 0.61% Applied Industrial Technologies, Inc. 600 17,466 Clarcor, Inc. 300 11,979 Comfort Systems USA, Inc. 1,600 24,384 Simpson Manufacturing Company, Inc. (a) 1,600 44,480 Universal Forest Products, Inc. 400 13,140 Containers & Glass 0.45% Ball Corp. 800 36,736 Bemis Company, Inc. 1,400 39,088 Sonoco Products Company 200 6,912 Cosmetics & Toiletries 0.48% Alberto-Culver Company 1,200 31,392 Chattem, Inc. * 100 7,012 Estee Lauder Companies, Inc., Class A 700 34,839 Nu Skin Enterprises, Inc., Class A 900 15,075 Crude Petroleum & Natural Gas 4.44% Cimarex Energy Company 3,600 199,944 Forest Oil Corp. * 900 51,228 Patterson-UTI Energy, Inc. 9,200 261,464 See notes to financial statements 14 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Crude Petroleum & Natural Gas (continued) Plains Exploration & Production Company * 200 $10,780 Swift Energy Company * 1,000 46,710 Unit Corp. * 2,500 169,325 W&T Offshore, Inc. 500 17,580 Whiting Petroleum Corp. * 600 57,744 Domestic Oil 1.91% Berry Petroleum Company, Class A 900 37,458 Comstock Resources, Inc. * 300 19,482 Encore Aquisition Company * 1,100 56,716 Frontier Oil Corp. 900 17,433 Helix Energy Solutions Group, Inc. * 200 6,154 Holly Corp. 1,100 35,200 Natural Gas Services Group, Inc. * 500 12,970 Oil States International, Inc. * 1,500 83,445 St. Mary Land & Exploration Company 800 33,776 Stone Energy Corp. * 1,000 47,670 Drugs & Health Care 1.15% Invacare Corp. 2,400 61,032 Landauer, Inc. 200 13,052 Molina Healthcare, Inc. * 2,000 62,940 Perrigo Company 1,800 62,982 Res-Care, Inc. * 600 11,544 Educational Services 0.41% ITT Educational Services, Inc. * 600 53,346 Strayer Education, Inc. 100 20,984 Electrical Equipment 0.65% A.O. Smith Corp. 300 12,351 Anixter International, Inc. * 200 14,762 FLIR Systems, Inc. * 800 28,560 Hubbell, Inc., Class B 700 30,457 W.H. Brady Company, Class A 600 22,026 Wesco International, Inc. * 300 11,532 Electrical Utilities 0.68% Hawaiian Electric Industries, Inc. 2,000 52,900 IDACORP, Inc. 400 11,920 Teco Energy, Inc. 2,000 35,680 UIL Holding Corp. 300 9,780 Wisconsin Energy Corp. 300 14,031 Electronics 0.78% Arrow Electronics, Inc. * 1,800 59,742 Avnet, Inc. * 400 11,740 Checkpoint Systems, Inc. * 100 2,129 Enersys * 300 8,436 Harman International Industries, Inc. 300 10,209 See notes to financial statements Semiannual report | Value Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Electronics (continued) Jabil Circuit, Inc. 700 $11,802 Rogers Corp. * 200 8,002 Teleflex, Inc. 300 19,371 Zoran Corp. * 1,400 12,460 Energy 0.95% Energen Corp. 1,200 67,008 Energy East Corp. 1,100 29,920 Headwaters, Inc. * (a) 2,700 41,553 MDU Resources Group, Inc. 1,100 36,344 Financial Services 2.15% City Holding Company 900 37,629 Delphi Financial Group, Inc. 400 10,732 Encore Capital Group, Inc. * 800 10,160 Federal Agricultural Mortgage Corp., Class C 1,500 43,950 Fulton Financial Corp. 5,500 58,630 Knight Capital Group, Inc. * 1,200 20,688 NBT Bancorp, Inc. 600 15,054 SEI Investments Company 2,800 66,136 Student Loan Corp. 300 35,373 Synovus Financial Corp. 5,700 52,440 UMB Financial Corp. 400 20,812 Waddell & Reed Financial, Inc., Class A 700 22,540 Food & Beverages 2.39% Chiquita Brands International, Inc. * 1,100 16,148 Dean Foods Company * 3,400 85,578 Flowers Foods, Inc. 1,900 50,236 Hormel Foods Corp. 600 21,396 J.M. Smucker Company 100 5,423 McCormick & Company, Inc. 800 32,360 Nash Finch Company 1,500 61,080 PepsiAmericas, Inc. 2,900 67,947 Seaboard Corp. 19 24,643 Tyson Foods, Inc., Class A 5,100 74,052 Furniture & Fixtures 0.95% American Woodmark Corp. (a) 100 2,376 Ethan Allen Interiors, Inc. (a) 2,000 54,280 Furniture Brands International, Inc. 1,500 13,425 Hooker Furniture Corp. 500 8,420 Leggett & Platt, Inc. 4,300 95,933 Gas & Pipeline Utilities 0.48% National Fuel Gas Company 600 28,386 ONEOK, Inc. 300 13,113 Piedmont Natural Gas, Inc. 400 11,540 See notes to financial statements 16 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Gas & Pipeline Utilities (continued) The Laclede Group, Inc. 300 $13,479 Vectren Corp. 800 22,192 Healthcare Products 1.27% CONMED Corp. * 100 3,196 IDEXX Laboratories, Inc. * 700 39,410 Merit Medical Systems, Inc. * 700 13,552 Owens & Minor, Inc. 2,500 115,300 Patterson Companies, Inc. * 1,900 61,826 Healthcare Services 2.61% AMERIGROUP Corp. * 1,500 38,820 Apria Healthcare Group, Inc. * 2,300 45,494 Covance, Inc. * 600 56,604 Health Net, Inc. * 1,700 47,005 IMS Health, Inc. 1,100 24,442 Kindred Healthcare, Inc. * 1,300 40,209 Lincare Holdings, Inc. * 1,500 49,500 Omnicare, Inc. 2,600 83,850 Pediatrix Medical Group, Inc. * 1,400 79,730 WellCare Health Plans, Inc. * 300 12,528 Homebuilders 0.27% M.D.C. Holdings, Inc. 1,200 49,740 Hotels & Restaurants 0.64% Brinker International, Inc. 2,300 43,516 CBRL Group, Inc. 1,200 31,008 CEC Entertainment, Inc. * 1,100 37,686 OCharleys, Inc. 400 4,004 Ruby Tuesday, Inc. * 100 699 Household Appliances 0.36% Black & Decker Corp. 800 50,600 National Presto Industries, Inc. 200 15,464 Household Products 1.07% Blyth, Inc. 3,800 60,078 Energizer Holdings, Inc. * 800 67,952 Tupperware Brands Corp. 1,600 57,152 WD-40 Company 300 10,467 Industrial Machinery 0.84% AGCO Corp. * 300 18,489 Crane Company 1,400 51,408 Flowserve Corp. 100 13,212 Gardner Denver, Inc. * 1,100 49,654 Kennametal, Inc. 600 21,138 See notes to financial statements Semiannual report | Value Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Insurance 16.82% Alleghany Corp. * 32 10,240 Allied World Assurance Holdings, Ltd. 300 11,586 American Financial Group, Inc. 4,900 139,797 American National Insurance Company 300 28,635 American Physicians Capital, Inc. 400 16,920 Arch Capital Group, Ltd. * 1,900 132,544 Aspen Insurance Holdings, Ltd. 2,400 65,040 Axis Capital Holdings, Ltd. 3,500 117,005 Brown & Brown, Inc. 1,400 28,448 Donegal Group, Inc. 400 7,192 Endurance Specialty Holdings, Ltd. 1,800 58,716 Erie Indemnity Company, Class A 1,200 55,500 FBL Financial Group, Inc., Class A 600 13,770 First American Corp. 3,700 93,499 Hanover Insurance Group, Inc. 700 33,061 Harleysville Group, Inc. 1,200 43,524 HCC Insurance Holdings, Inc. 6,600 166,188 Horace Mann Educators Corp. 3,300 49,170 Infinity Property & Casualty Corp. 300 13,950 IPC Holdings, Ltd. 400 12,668 Kansas City Life Insurance Company 200 9,516 Markel Corp. * 100 37,000 Max Re Capital, Ltd. 1,300 33,800 Mercury General Corp. 2,200 112,068 Montpelier Re Holdings, Ltd. 800 12,952 National Western Life Insurance Company, Class A 200 47,888 Nationwide Financial Services, Inc., Class A 1,700 87,448 Navigators Group, Inc. * 600 31,440 Odyssey Re Holdings Corp. 200 7,552 Old Republic International Corp. 7,000 76,510 PartnerRe, Ltd. 1,500 103,365 Philadelphia Consolidated Holding Corp. * 4,200 250,866 Platinum Underwriters Holdings, Ltd. 1,300 46,995 PMI Group, Inc. 100 359 Presidential Life Corp. 500 9,000 Protective Life Corp. 2,100 76,209 Reinsurance Group of America, Inc. 3,100 149,296 RenaissanceRe Holdings, Ltd. 1,000 50,710 RLI Corp. 1,600 89,456 SAFECO Corp. 800 54,080 Safety Insurance Group, Inc. 1,600 68,800 Selective Insurance Group, Inc. 3,100 74,834 Stancorp Financial Group, Inc. 2,100 102,921 State Auto Financial Corp. 800 24,696 Stewart Information Services Corp. 1,700 31,807 See notes to financial statements 18 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Insurance (continued) Transatlantic Holdings, Inc. 2,900 $174,290 United Fire & Casualty Company 700 20,818 Unitrin, Inc. 1,200 30,636 W.R. Berkley Corp. 3,900 91,884 Zenith National Insurance Corp. 2,100 80,199 Internet Service Provider 0.17% Earthlink, Inc. * 3,300 30,756 Leisure Time 0.55% Brunswick Corp. 5,000 68,950 Polaris Industries, Inc. (a) 700 31,563 Life Sciences 0.46% Pharmaceutical Product Development, Inc. 400 16,320 Waters Corp. * 1,000 68,250 Liquor 0.03% Molson Coors Brewing Company, Class B 100 4,765 Manufacturing 1.76% AptarGroup, Inc. 500 20,195 Ceradyne, Inc. * 1,400 63,084 Mine Safety Appliances Company 800 29,064 Pentair, Inc. 700 25,725 Snap-on, Inc. 500 28,510 SPX Corp. 910 108,517 Stanley Works 1,000 47,950 Medical-Hospitals 1.24% Centene Corp. * 1,900 42,902 Health Management Associates, Inc., Class A * 6,800 39,508 LifePoint Hospitals, Inc. * 2,000 67,480 RehabCare Group, Inc. * 1,400 25,676 Universal Health Services, Inc., Class B 700 43,246 VCA Antech, Inc. * 300 9,222 Metal & Metal Products 1.53% Commercial Metals Company 1,600 41,648 Lawson Products, Inc. 300 9,036 Matthews International Corp., Class A 600 30,156 Mueller Industries, Inc. 1,500 42,075 Reliance Steel & Aluminum Company 2,200 125,422 Timken Company 1,000 32,320 Mining 0.34% AMCOL International Corp. 400 14,584 Compass Minerals International, Inc. 700 48,489 Mobile Homes 0.31% Thor Industries, Inc. (a) 2,500 57,450 See notes to financial statements Semiannual report | Value Opportunities Fund 19 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Newspapers 0.01% Lee Enterprises, Inc. 600 2,250 Office Furnishings & Supplies 0.80% HNI Corp. 1,200 27,768 IKON Office Solutions, Inc. 1,000 17,310 Office Depot, Inc. * 3,900 27,456 OfficeMax, Inc. 800 9,792 United Stationers, Inc. * 1,300 64,454 Petroleum Services 1.20% Grey Wolf, Inc. * 3,000 26,130 Helmerich & Payne, Inc. 1,700 97,104 Hornbeck Offshore Services, Inc. * 200 8,812 Petroleum Development Corp. * 200 12,158 Pioneer Drilling Company * 700 11,732 Tidewater, Inc. 500 30,335 World Fuel Services Corp. 1,200 34,572 Pharmaceuticals 1.46% Endo Pharmaceutical Holdings, Inc. * 2,800 63,616 King Pharmaceuticals, Inc. * 15,800 180,752 Mylan, Inc. * 800 10,312 Watson Pharmaceuticals, Inc. * 400 12,124 Publishing 0.28% Meredith Corp. 400 11,352 The New York Times Company, Class A (a) 3,100 40,269 Real Estate 1.53% Annaly Capital Management, Inc., REIT 12,900 192,984 Anthracite Capital, Inc., REIT 2,500 14,075 Anworth Mortgage Asset Corp., REIT 1,400 9,156 Health Care, Inc., REIT 200 10,374 Inland Real Estate Corp., REIT 700 10,528 LTC Properties, Inc., REIT 400 10,748 MFA Mortgage Investments, Inc., REIT 4,700 31,960 Retail Grocery 0.65% Ingles Markets, Inc. 1,900 46,949 Ruddick Corp. 1,000 31,840 SUPERVALU, Inc. 1,300 30,147 United Natural Foods, Inc. * 500 9,610 Retail Trade 6.24% Advance Auto Parts, Inc. 3,000 129,120 Aeropostale, Inc. * 900 31,374 American Eagle Outfitters, Inc. 3,800 57,190 BJs Wholesale Club, Inc. * 3,200 121,696 Caseys General Stores, Inc. 1,400 40,600 Dollar Tree, Inc. * 2,600 99,736 Family Dollar Stores, Inc. 3,300 82,236 See notes to financial statements 20 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Retail Trade (continued) Foot Locker, Inc. 2,800 $45,612 Longs Drug Stores Corp. 800 57,320 NBTY, Inc. * 1,600 53,184 Pantry, Inc. * 2,100 38,514 RadioShack Corp. 2,800 53,228 Regis Corp. 2,500 68,650 Rent-A-Center, Inc. * 3,600 81,576 Ross Stores, Inc. 1,900 76,399 Sonic Automotive, Inc. 2,800 30,128 The Dress Barn, Inc. * 600 9,756 The Mens Wearhouse, Inc. 1,000 21,900 Tractor Supply Company * 300 12,786 Williams-Sonoma, Inc. 1,100 19,459 Zale Corp. * (a) 500 13,655 Semiconductors 0.78% Actel Corp. * 800 11,024 Cabot Microelectronics Corp. * 400 15,448 Intersil Corp., Class A 600 14,058 QLogic Corp. * 4,000 74,720 Semtech Corp. * 1,900 28,101 Software 0.42% ManTech International Corp. * 200 11,778 Sybase, Inc. * 1,900 65,379 Steel 0.75% Carpenter Technology Corp. 800 31,048 Olympic Steel, Inc. 500 23,805 Schnitzer Steel Industries, Inc. 700 47,887 Worthington Industries, Inc. 2,000 35,200 Telecommunications Equipment & Services 0.39% ADTRAN, Inc. 600 13,680 J2 Global Communications, Inc. * 900 22,203 Plantronics, Inc. 1,300 33,540 Premiere Global Services, Inc. * 100 1,512 Telephone 0.42% CenturyTel, Inc. 2,000 77,260 Toys, Amusements & Sporting Goods 0.21% Hasbro, Inc. 700 26,180 Jakks Pacific, Inc. * 500 12,475 Transportation 0.45% Bristow Group, Inc. * 400 16,308 Overseas Shipholding Group, Inc. 800 57,392 Pacer International, Inc. 400 8,432 See notes to financial statements Semiannual report | Value Opportunities Fund 21 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Trucking & Freight 0.46% Ryder Systems, Inc. 1,100 70,972 Werner Enterprises, Inc. 600 13,686 Principal amount Short-term investments 3.32% (Cost $608,741) John Hancock Cash Investment Trust, 2.5657% (c)(f) $608,741 608,741 Repurchase agreements 4.13% (Cost $758,000) Repurchase Agreement with State Street Corp. dated 8/29/2008 at 1.70% to be repurchased at $758,143 on 9/2/2008, collateralized by $765,000 Federal National Mortgage Association, 3.375% due 3/5/2010 (valued at $778,235, including interest) $758,000 758,000 Total investments (Cost $20,052,193)  103.40% Liabilities in excess of other assets (3.40%) Total net assets 100.00% Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the Fund, the adviser and/or subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC. The rate shown is the seven-day effective yield at period end.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $20,076,153. Net unrealized depreciation aggregated $1,108,579, of which $1,234,140 related to appreciated investment securities and $2,342,719 related to depreciated investment securities. The Fund had the following financial futures contracts open on August 31, 2008: UNREALIZED OPEN NUMBER OF EXPIRATION NOTIONAL APPRECIATION CONTRACTS CONTRACTS POSITION DATE VALUE (DEPRECIATION) Russell 2000 Mini 3 Long Sep 2008 $244,800 $19,089 Index Futures S&P Mid 400 E-Mini 3 Long Sep 2008 221,970 (13,333) Index Futures $5,756 See notes to financial statements 22 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments, at value (Cost $19,443,452) including $596,805 of securities loaned (Note 2) $18,358,833 Investments in affiliated issuers, at value (Cost $608,741) (Note 2) 608,741 Total investments, at value (Cost $20,052,193) Cash 60 Cash collateral at broker for futures contracts 22,200 Receivable for fund shares sold 12,109 Dividends and interest receivable 19,560 Receivable for security lending income 846 Other assets 33,627 Total assets Liabilities Payable for fund shares repurchased 10,999 Payable upon return of securities loaned (Note 2) 608,741 Payable for futures variation margin 3,690 Payable to affiliates Fund administration fees 147 Transfer agent fees 3,879 Distribution and service fees 148 Investment management fees 3,083 Trustees fees 984 Other payables and accrued expenses 80,209 Total liabilities Net assets Capital paid-in $21,569,616 Undistributed net investment income 49,446 Accumulated undistributed net realized loss on investments and futures contracts (2,196,103) Net unrealized appreciation (depreciation) on investments and futures contracts (1,078,863) Net assets See notes to financial statements Semiannual report | Value Opportunities Fund 23 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share The Funds have an unlimited number of shares authorized with no par value. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A Net assets $16,004,907 Shares outstanding 919,731 Net asset value and redemption price per share $17.40 Class B 1 Net assets $256,490 Shares outstanding 14,843 Net asset value and offering price per share $17.28 Class C 1 Net assets $805,929 Shares outstanding 46,613 Net asset value and offering price per share $17.29 Class I Net assets $88,045 Shares outstanding 5,043 Net asset value, offering price and redemption price per share $17.46 Class R1 Net assets $118,326 Shares outstanding 6,819 Net asset value, offering price and redemption price per share $17.35 Class 1 Net assets $1,070,399 Shares outstanding 61,299 Net asset value, offering price and redemption price per share $17.46 Maximum public offering price per share Class A (net asset value per share + 95%) 2 $18.32 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 24 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 8-31-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $149,302 Securities lending 10,637 Income from affiliated issuers 6,309 Interest 5,365 Less foreign taxes withheld (209) Total investment income Expenses Investment management fees (Note 3) 73,234 Distribution and service fees (Note 3) 30,727 Transfer agent fees (Note 3) 7,795 Blue sky fees (Note 3) 37,194 Fund administration fees (Note 3) 1,032 Audit and legal fees 19,595 Printing and postage fees (Note 3) 4,896 Custodian fees 23,798 Trustees fees (Note 3) 1,309 Registration and filing fees 7,423 Miscellaneous 162 Total expenses Less expense reductions (Note 3) (77,466) Less transfer agency credits (Note 3) (30) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments in unaffiliated issuers (833,009) Futures contracts (19,741) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers 1,213,502 Futures contracts 12,331 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 3-1-08 to 8-31-08. See notes to financial statements Semiannual report | Value Opportunities Fund 25 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 2-29-08 8-31-08 1 Increase (decrease) in net assets From operations Net investment income $113,625 $41,735 Net realized loss (637,359) (852,750) Change in net unrealized appreciation (depreciation) (4,119,589) 1,225,833 Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (98,667)  Class I (1,006)  Class R1 (547)  Class 1 (4,886)  From net realized gain Class A (875,720)  Class B (16,516)  Class C (64,954)  Class I (5,327)  Class R1 (5,854)  Class 1 (24,644)  Total distributions  From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of period 22,192,135 18,189,510 End of period Undistributed net investment income 1 Semiannual period from 3-1-08 to 8-31-08. Unaudited. See notes to financial statements 26 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.07 4 0.12 0.04 Net realized and unrealized gain (loss) on investments 2.53 (4.41) 0.36 Total from investment operations Less distributions From net investment income (0.08) (0.11)  From net realized gain (0.16) (0.96)  Total distributions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions) $20 $16 $16 Ratios (as a percentage of average net assets): Expenses before reductions 2.13 8 2.04 1.91 8 Expenses net of fee waivers, if any 1.38 8 1.39 1.39 8 Expenses net of all fee waivers and credits 1.38 8 1.39 1.39 8 Net investment income 0.47 0.56 0.48 8 Portfolio turnover (%) 30 68 34 1 Class A shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.09% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment and does not reflect the effect of sales charges. 7 Not annualized. 8 Annualized. See notes to financial statements Semiannual report | Value Opportunities Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.01) 4 (0.03) (0.02) Net realized and unrealized gain (loss) on investments 2.51 (4.40) 0.36 Total from investment operations Less distributions From net investment income (0.01)   From net realized gain (0.16) (0.96)  Total distributions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions)  8  8  8 Ratios (as a percentage of average net assets): Expenses before reductions 11.31 9 6.82 8.03 9 Expenses net of fee waivers, if any 2.08 9 2.10 2.09 9 Expenses net of all fee waivers and credits 2.08 9 2.09 2.09 9 Net investment loss (0.07) (0.14) (0.21) 9 Portfolio turnover (%) 30 68 34 1 Class B shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.10% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment. 7 Not annualized. 8 Less than $500,0000. 9 Annualized. See notes to financial statements 28 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.01) 4 (0.03) (0.02) Net realized and unrealized gain (loss) on investments 2.51 (4.39) 0.36 Total from investment operations Less distributions From net investment income (0.01)   From net realized gain (0.16) (0.96)  Total distributions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions) $1 $1 $1 Ratios (as a percentage of average net assets): Expenses before reductions 5.09 8 3.88 4.26 8 Expenses net of fee waivers, if any 2.08 8 2.10 2.09 8 Expenses net of all fee waivers and credits 2.08 8 2.09 2.09 8 Net investment loss (0.07) (0.14) (0.21) 8 Portfolio turnover (%) 30 68 34 1 Class C shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.10% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment. 7 Not annualized. 8 Annualized. See notes to financial statements Semiannual report | Value Opportunities Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.15 4 0.18 0.08 Net realized and unrealized gain (loss) on investments 2.53 (4.41) 0.36 Total from investment operations Less distributions From net investment income (0.13) (0.18)  From net realized gain (0.16) (0.96)  Total distributions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions)  8  8  8 Ratios (as a percentage of average net assets): Expenses before reductions 12.63 9 8.80 17.05 9 Expenses net of fee waivers, if any 0.99 9 0.99 0.99 9 Expenses net of all fee waivers and credits 0.99 9 0.99 0.99 9 Net investment income 0.96 0.86 0.89 9 Portfolio turnover (%) 30 68 34 1 Class I shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.10% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment. 7 Not annualized. 8 Less than $500,0000. 9 Annualized. See notes to financial statements 30 Value Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.02 4 0.10 0.03 Net realized and unrealized gain (loss) on investments 2.53 (4.41) 0.36 Total from investment operations Less distributions From net investment income (0.07) (0.09)  From net realized gain (0.16) (0.96)  Total distributions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions)  8  8  8 Ratios (as a percentage of average net assets): Expenses before reductions 21.69 9 15.22 15.53 9 Expenses net of fee waivers, if any 1.73 9 1.49 1.49 9 Expenses net of all fee waivers and credits 1.73 9 1.49 1.49 9 Net investment income 0.12 0.48 0.39 9 Portfolio turnover (%) 30 68 34 1 Class R1 shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.09% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment. 7 Not annualized. 8 Less than $500,0000. 9 Annualized. See notes to financial statements Semiannual report | Value Opportunities Fund 31 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS 1 SHARES Period ended 2-28-07 1 2-29-08 8-31-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.14 4 0.23 0.08 Net realized and unrealized gain (loss) on investments 2.54 (4.45) 0.36 Total from investment operations Less distributions From net investment income (0.13) (0.19)  From net realized gain (0.16) (0.96)  Total distribtions  Net asset value, end of period Total return (%) 7 7 Ratios and supplemental data Net assets, end of period (in millions)  8 $1 $1 Ratios (as a percentage of average net assets): Expenses before reductions 1.67 9 1.62 1.43 9 Expenses net of fee waivers, if any 0.94 9 0.94 0.94 9 Expenses net of all fee waivers and credits 0.94 9 0.94 0.94 9 Net investment income 0.89 1.14 0.94 9 Portfolio turnover (%) 30 68 34 1 Class 1 shares began operations on 6-12-06. 2 Semiannual period from 3-1-08 to 8-31-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.02 per share and 0.09% of average net assets. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Assumes dividend reinvestment. 7 Not annualized. 8 Less than $500,0000. 9 Annualized. See notes to financial statements 32 Value Opportunities Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Value Opportunities Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek long-term capital growth. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees have authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1 and Class 1 shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1 shares are available only to certain retirement plans. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C, Class I, Class R1 and Class 1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
